634 F.2d 345
Francesco MICHIENZI, M.D., Plaintiff-Appellant,v.Patricia Roberts HARRIS et al., Defendants-Appellees.
No. 80-3315.
United States Court of Appeals,Sixth Circuit.
Argued Oct. 10, 1980.Decided Nov. 6, 1980.

Rankin M. Gibson, Howard B. Abramoff, Lucas, Prendergast, Albright, Gibson, Newman & Gee, Columbus, Ohio, Leonard J. Catri, Catri, Howells, Kellan & Owens, Sandusky, Ohio, for plaintiff-appellant.
James D. Jensen, Asst. U. S. Atty., Toledo, Ohio, for defendants-appellees.
Before EDWARDS, Chief Judge, and BROWN and KENNEDY, Circuit Judges.
PER CURIAM.


1
This is an appeal by Dr. Michienzi from HEW's suspension of his participation in Medicare and Medicaid programs.  The suspension occurred after Dr. Michienzi was convicted after a jury trial on three counts, alleging mail fraud and the making of false statements in connection with his Medicare and Medicaid program participation and was fined $1000 and sentenced to five years in prison.  These convictions were appealed to this court which recently affirmed two of the convictions and reversed the other.  42 U.S.C. § 1395y(e)(1) provides in part "Whenever the Secretary determines that a physician ... has been convicted ... of a criminal offense related to such physician's ... involvement in the (Medicare) programs ..., the Secretary shall suspend such physician ... from participation ... for such period as he may deem appropriate...."


2
The appellant has been convicted of a criminal offense related to his involvement in the Medicare program.  The Secretary has suspended him from such participation.  The District Judge was correct in denying any injunctive relief.  The judgment of the District Court is affirmed.